BRYAN, Judge,
concurring in part and concurring in the result.
I concur in the main opinion insofar as it affirms the judgment of the trial court regarding custody of the child and insofar as it pretermits discussion of the award of an attorney’s fee to the husband. I concur in the result of the main opinion insofar as it reverses that part of the divorce judgment regarding the division of marital property and debts. The trial court is free to consider the conduct of the wife, Crys-ten Ann Martin, in making a division of marital property and debt that favors the husband, Gary Everett Martin. See Brown v. Brown, 26 So.3d 1210, 1221 (Ala.Civ.App.2007) (holding that the trial court may consider the husband’s admitted acts of adultery when making a property division and affirming a division of marital property that awarded the husband only 22.4% of the martial assets). However, I agree that the trial court’s division of property and allocation of debt in this particular case was inequitable, especially considering that the division of property in the divorce judgment resulted in a negative property award to the wife.